t c summary opinion united_states tax_court nathaniel a mccullough jr petitioner v commissioner of internal revenue respondent docket no 14718-04s filed date nathaniel a mccullough jr pro_se chang ted li for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions the issues for decision are whether petitioner is entitled to head_of_household filing_status whether petitioner may amend his tax_return by filing a joint_return after he has received a notice_of_deficiency for the tax_year and timely petitioned this court for review of such deficiency and whether petitioner is entitled to an earned_income_credit for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in baltimore maryland on the date the petition was filed in this case in the beginning of taxable_year petitioner was involved in a romantic relationship with madeline godley ms godley at this time they were dating and living in separate 1petitioner listed km and mh the court uses only the minor children’s initials as dependents on his tax_return for the taxable_year additionally petitioner claimed a childcare credit a child_tax_credit and an additional_child_tax_credit on his tax_return for the taxable_year in the notice_of_deficiency respondent disallowed petitioner’s claimed dependency_exemption deductions childcare credit and child tax_credits however before trial respondent conceded that petitioner was entitled to the dependency_exemption deductions childcare credit and child tax_credits for the taxable_year residences on date petitioner and ms godley married after the marriage ms godley and her son from a previous marriage moved in with petitioner and his son also from a previous marriage petitioner and ms godley were still married at the time of trial ms godley separate from petitioner filed a federal_income_tax return for the taxable_year on her federal_income_tax return ms godley filed as a head_of_household petitioner timely filed his form 1040a u s individual_income_tax_return for the taxable_year petitioner filed his federal_income_tax return as a head_of_household and claimed dependency_exemption deductions for km and mh petitioner also claimed an earned_income_credit with km and mh as the qualifying children additionally petitioner claimed a childcare credit a child_tax_credit and an additional_child_tax_credit on his tax_return for the taxable_year on date respondent issued a notice_of_deficiency denying petitioner head_of_household filing_status the claimed dependency_exemption deductions the claimed earned_income_credit the claimed childcare credit and the claimed child tax_credits however as previously noted before trial respondent conceded that petitioner was entitled to the dependency_exemption deductions childcare credit and child tax_credits for the taxable_year on date petitioner timely petitioned this court for redetermination of the deficiency discussion2 head_of_household petitioner filed his federal_income_tax return as a head_of_household and respondent changed the filing_status to single in the notice_of_deficiency sec_1 imposes a special income_tax rate on an individual filing as head_of_household sec_2 provides the requirements for head_of_household filing_status as relevant here to qualify as a head of a household a taxpayer must a be unmarried at the end of the taxable_year b not be a surviving_spouse and c maintain as the taxpayer’s home a household that constitutes the principal_place_of_abode of an unmarried son or daughter sec_2 sec_2 clearly states that an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year the record of the present case is clear that petitioner was married to ms godley at the close of taxable_year it follows therefore that petitioner is not entitled to head_of_household filing 2we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 status for the taxable_year accordingly respondent’s determination on this issue is sustained joint_return petitioner in his petition to this court requests that the irs internal_revenue_service refigure sic his tax for base sic on the filing_status ‘married filing jointly’ in other words petitioner alleges that he should be allowed to amend his filing_status on his tax_return from head_of_household to married_filing_jointly however respondent contends that pursuant to sec_6013 petitioner is not entitled to file a joint_return with his spouse because the commissioner mailed a notice_of_deficiency for the taxable_year to petitioner and after receipt petitioner timely filed a petition in this court sec_6013 in general entitles married taxpayers to make a joint income_tax return see sec_6013 sec_6013 further provides even where a taxpayer has filed a separate_return for a taxable_year and the time prescribed for filing has expired the taxpayer may nevertheless make a joint_return with his or her spouse subject_to specified limitations one such limitation is provided by sec_6013 sec_6013 states limitations for making of election the election provided for in paragraph may not be made-- b after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed in sec_6213 in the present case petitioner received the notice_of_deficiency issued by respondent and he filed a timely petition with this court therefore pursuant to sec_6013 petitioner is not entitled to make an election to file a joint_return with his spouse for the taxable_year see mischel v commissioner tcmemo_1997_350 accordingly respondent’s determination on this issue is sustained earned_income_credit as previously stated petitioner claimed an earned_income_credit for taxable_year with km and mh as the qualifying children in the notice_of_deficiency respondent disallowed the earned_income_credit in full subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 one such limitation applies to married individuals sec_32 provides in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 sec_7703 provides that the determination of whether an individual is married shall be made as of the close of his taxable_year as previously stated the record of the present case is clear that petitioner was married to ms godley at the close of taxable_year therefore since petitioner did not file a joint_return for taxable_year and pursuant to our holding in the present case he is not entitled to file a joint_return with his spouse for the taxable_year petitioner is not entitled to an earned_income_credit for taxable_year respondent’s determination on this issue is sustained furthermore we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
